UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-22187 RENAISSANCE LEARNING, INC. (Exact name of Registrant as specified in its charter) Wisconsin 39-1559474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Peach Street P.O. Box 8036 Wisconsin Rapids, Wisconsin 54495-8036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(715) 424-3636 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.01 par value The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check One):Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $194,257,000 as of June 30, 2010.As of February 28, 2011, there were 29,289,715 of the Registrant’s shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III is incorporated by reference from the Proxy Statement for the Registrant’s Annual Meeting of Shareholders to be held on April 27, 2011. EXPLANATORY NOTE Renaissance Learning, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (the “Amendment No. 1”) to correct the items set forth below in our Annual Report on Form 10-K for the year ended December 31, 2010 with the Securities and Exchange Commission on March 8, 2011 (the “Original Filing”): ● In Item 8, “Financial Statements and Supplementary Data,” the Report of Independent Registered Public Accounting Firm is revised to include the signature of Deloitte & Touche LLP at the bottom of report, which was inadvertently omitted from the Original Filing. ● In Exhibit 23.1, the Consent of Independent Registered Public Accounting Firm is revised to include the signature of Deloitte & Touche LLP at the bottom of report, which was inadvertently omitted from the Original Filing. While this Form 10-K/A sets forth the complete text of the Form 10-K, no other changes have been made to the Original Filing except for those items discussed in this Explanatory Note.This Amendment No. 1 does not reflect events occurring after the Original Filing or modify or update those disclosures affected by subsequent events. As required by Rule 12b-15, promulgated under the Securities Exchange Act of 1934, as amended, the Company’s principal executive officer and principal financial officer are providing Rule 13a-14(a) certifications in connection with this Amendment No. 1 (but otherwise identical to their prior certifications) and are also furnishing, but not filing, Rule 13a-14(b) certifications in connection with this Amendment No. 1 (but otherwise identical to their prior certifications). INDEX Page PART I Item 1. Business Overview 2 Educational Software and Services 3 Educational Hardware 5 Product Development 6 Selling and Marketing 6 Production 7 Competition 7 Intellectual Property 8 Employees 8 Backlog 8 Forward-Looking Statements 8 Executive Officers of the Registrant 9 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Reserved 17 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 20 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 53 Item 9A. Controls and Procedures 53 Item 9B. Other Information 54 PART III Item 10. Directors and Executive Officers of the Registrant 54 Item 11. Executive Compensation 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions 55 Item 14. Principal Accountant Fees and Services 55 PART IV Item 15. Exhibits and Financial Statement Schedules 56 1 Index PART I Item 1.Business Overview Renaissance Learning, Inc. is a provider of computer-based assessment technology and school improvement programs for pre-kindergarten through senior high (pre-K-12) schools and districts.Our tools provide daily formative assessment and periodic progress-monitoring technology to enhance core curriculum, support differentiated instruction, and personalize practice in reading, writing, and math.Renaissance Learning products help educators make the practice component of their existing curriculum more effective by providing tools to personalize practice and easily manage the daily activities for students of all levels. Our products, which support and enhance all curriculum and instructional approaches, are backed by research studies that support the demonstrated effectiveness of the products.Our products and services are primarily focused on three key pre-K-12 curriculum areas: reading, writing, and math.Accelerated Reader*, STAR Reading, STAR Early Literacy, andSuccessful Reader comprise our reading products.Our math products include Accelerated Math, STAR Math, and Math Facts in a Flash.NEO laptops and related software are our primary writing and keyboarding products.We also address language acquisition for English language learners with our English in a Flash software.Our 2Know! response system is a versatile classroom tool, which encourages classroom participation and provides instantaneous feedback to instructors in any educational setting.Our products also include an optical-mark card scanner, which is primarily used with Accelerated Math, to automate scoring and recordkeeping tasks.Additionally, our product offerings include supplemental resources for educators and classroom use such as handbooks, workbooks, and motivational items. Our flagship product, Accelerated Reader, is software that provides information for motivating and monitoring increased literature-based reading practice.We believe that Accelerated Reader and our other products have achieved their significant market positions as a result of demonstrated effectiveness in assisting educators accelerate learning and improve essential skills by facilitating increased student practice, increasing the quality, quantity, and timeliness of performance data available to educators, helping educators motivate students and providing student access to low cost computing solutions.Our products help educators manage student practice of curriculum, provide targeted instruction, keep students engaged, and measure student progress in order to accelerate student learning. Our educational software products are available on our web-based Renaissance Place software platform.The Renaissance Place platform meets the needs of district-wide installations such as: scalability, remote access, centralized database, and server for multiple campus use, sophisticated statistical analysis, ease of administration and support, and integration with student data from other district systems.Renaissance Place products are sold on a subscription basis typically for terms of one year.Our popular Accelerated Reader Enterprise and Accelerated Math Enterprise packages are turnkey solutions consisting of the Renaissance Place platform with enhanced features, unlimited access to all of our reading quizzes and math content, remote software hosting, professional development and technical consulting services.We are not actively selling new installations of our legacy desktop products, which were typically sold as school-wide perpetual software licenses.A significant number of customers are still using our legacy products and we continue to provide optional annual support plans, student expansions, and add-on reading quizzes and math content libraries to these customers. *2Know!, Accelerated Math, Accelerated Reader, Accelerated Vocabulary, AccelScan, AR BookGuide, AR BookFinder, AR, ATOS, DEEP Capacity, English in a Flash, Fluent Reader, Math Facts in a Flash, NEO, NEO2, Renaissance Home Connect, Renaissance Lighthouse Program, Renaissance Place, Renaissance Place Real Time, STAR Early Literacy, STAR Math, STAR Reading, Successful Reader and, STAR Enterprise are trademarks of Renaissance Learning, Inc., and its subsidiaries, registered, common law, or pending registration in the United States and other countries. SetPoint is a jointly owned trademark of Renaissance Learning, Inc. and JBHM Education Group, LLC. All other product and company names should be considered trademarks of their respective companies and organizations. 2 Index We offer a full line of professional service and support solutions that integrate with, complement, and enhance the effectiveness of our products.Sold separately or bundled with our products to provide a complete solution, our service offerings include professional development and product training seminars and conferences, report and data analysis, program evaluation, implementation coaching, web-based training, software support, software installation, database conversion and integration services, and application hosting. Renaissance Learning, Inc. was founded in 1986 and is incorporated under the laws of the State of Wisconsin.Our common stock trades on The NASDAQ Global Select Market® under the symbol “RLRN.”Our principal executive offices are located at 2911 Peach Street, P.O. Box 8036, Wisconsin Rapids, Wisconsin 54495-8036 (telephone:(715) 424-3636).You may obtain, free of charge, copies of this Annual Report on Form 10-K as well as our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K (and amendments to those reports) filed with, or furnished to, the Securities Exchange Commission (the SEC) as soon as reasonably practicable after we have filed, or furnished, such reports by accessing our website at http://www.renlearn.com, clicking on "About Us" and scrolling down to the "SEC Filings" link.You may read and copy any materials filed by us with the SEC at the SEC’s Public Reference Room located at treet, NE, Washington, DC 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Information contained on our website is not part of this Annual Report on Form 10-K. Segments We categorize our business into two reportable segments consistent with the information used by our executive officers to allocate resources and assess performance.Our reportable segments are Educational Software and Services, and Educational Hardware.Note 13 to our consolidated financial statements sets forth the information for our Educational Software and Services, and Educational Hardware segments. Educational Software and Services Accelerated Reader is a personalized practice and daily progress-monitoring assessment software tool that helps educators motivate and monitor their students’ literature-based reading practice. It provides information to ensure reading success and inform instruction.A student selects a book at an appropriate reading level from approximately 149,000 books with an available Accelerated Reader quiz, reads the book, and then takes a multiple-choice quiz on a computer or on our NEO laptop product.For each book read, Accelerated Reader tracks the amount of reading practice achieved based on the length and difficulty of the book and the student’s performance on the quiz.The information generated from this process—titles and words read, comprehension level, and amount of reading completed—creates a database of student reading achievement from which reports are generated that help educators monitor the quantity and quality of reading practice for each individual student and effectively target instruction.Accelerated Reader supports reading practice quizzes in English and Spanish, recorded-voice versions of quizzes on literature books for emergent readers, quizzes for assessing reading instruction assignments from reading textbooks, vocabulary practice quizzes, and Literacy Skills quizzes which allow educators to assess students’ proficiency on specific skills found in state and district language arts standards. STAR Reading is an easy to use, computer-adaptive, formative reading assessment system that determines a student's reading level, statistically correlated to national norms, in ten minutes or less.STAR Reading adapts itself during testing by utilizing proprietary branching logic that evaluates the pattern of the student’s answers to determine the level of difficulty required for subsequent questions. Tests can be administered many times throughout a school year and the results provide educators with a database of statistically accurate reading level information on their students, grades 1-12, from which they can generate useful diagnostic reports and adjust instructional strategies accordingly. STAR Early Literacy computer adaptive assessment software provides educators with a fast, accurate, and easy solution to assess the phonemic awareness, and other readiness and literacy skills of students in grades pre-K-3.The software helps educators identify each student's specific strengths and diagnose specific weaknesses in skills covered by early literacy curricula and standards.STAR Early Literacy allows the assessment process to be quickly and easily repeated many times throughout a school year at a lower cost and on a more timely basis than conventional assessments. 3 Index Successful Reader is a reading intervention program designed for struggling readers in grades 4-12. The core intervention curriculum program combines explicit instruction with motivating reading activities to strengthen comprehension skills and vocabulary.Successful Reader utilizes an instructional book club approach, during which teachers deliver direct instruction, students listen and follow along to professionally narrated audio recordings of high-interest titles, the group discusses the text, and applies the target strategy through various kinds of activities.Successful Reader integrates with Accelerated Reader and STAR Reading so students are able to apply skills to guided independent reading practice and teachers are able to monitor students’ progress. Accelerated Math software is a continuous progress monitoring and mastery measurement system that enhances the essential practice component of any math curriculum.Accelerated Math helps educators manage daily classroom tasks by producing personalized math practice for students based on their performance, scoring their work using our AccelScan optical mark reader, 2Know! response system or NEO 2 and reporting results immediately.Content libraries for Accelerated Math range from early numeracy through calculus, including financial literacy math, and align with state standards. Accelerated Math for Intervention is a highly effective, research-based math intervention program for grades 3-12 that harnesses the power of Accelerated Math, MathFacts in a Flash, and STAR Math, and provides comprehensive professional development. Designed for the Response to Intervention (RTI) framework, Accelerated Math for Intervention furnishes the diagnostic tools to help educators generate actionable data, identify and address gaps in their students’ critical math skills, deliver targeted instruction with differentiated practice, and increase student engagement and motivation. AccelScan, primarily used with Accelerated Math, is our innovative, patented optical mark card reader. The reader has intelligent mark recognition capability, which results in more accurate recognition of student marks by distinguishing many degrees of darkness from a variety of marking instruments and ignoring lighter erasures.AccelScan automates scoring of assignments and updating of student records in Renaissance Place providing educators with immediate information on student progress without manual scoring. STAR Math is a computer-adaptive, formative math assessment test and database that provides the same benefits as STAR Reading.STAR Math reports provide objective information to help educators quickly place their students, monitor progress, and match instruction to individual student levels.Fast, accurate, and easy to administer, STAR Math provides math scores for grades 1-12 with comparisons to national norms, and can be administered many times throughout a school year to track student development of math proficiency. MathFacts in a Flash software helps educators motivate students to build automaticity of math facts – the foundation for learning higher level mathematics – and monitor achievement of evidence-based grade-level benchmarks.It gives students at all skill levels valuable practice with addition, subtraction, multiplication, and division facts as well as other mental math skills such as finding squares and converting between fractions, decimals and percentages.Timed tests administered by the system accurately measure students' practice and mastery, while detailed reports give educators timely and reliable feedback on the progress of individual students or entire classrooms. English in a Flash software utilizes a research-based approach that mirrors how children learn their native language to help educators accelerate the English language learningof English Language Learner (ELL) and English as Second Language (ESL) students.The program provides the practice and repetition needed for students to quickly acquire a solid foundation of conversational and academic vocabulary, the English sound system, and basic grammatical structures. Students learn vocabulary first, and then combine words into meaningful phrases, sentences, and short dialogues. English in a Flash helps close the gap between ELL and ESL students and their classmates. Services.We offer a full line of professional services to our customers.Our services include support plans for our software solutions, technical services, product training, and multiple professional development options. Support Plans. We offer extended service and support plans that provide users of our products access to telephone support.Support plans are packaged with software and also sold separately and typically cover a period of 12 months. 4 Index Application Hosting.We provide optional hosting of our Renaissance Place software on our servers at our data center, eliminating the need for customers to purchase, install, and maintain server hardware and software.Additionally our hosting customers receive the benefits of secure student information storage, regular backups to ensure data integrity, and our technicians continually maintain the hardware and update the software to provide optimal performance and functionality. Other Technical Services. In addition to application hosting, we provide our customers with a variety of services to help with the implementation and support of their Renaissance Place programs.These include system setup, software installation, troubleshooting, technical training, data conversion, interface programming, and custom report writing. Training and Professional Development Services.Our professional development sessions provide leadership development opportunities, instruct educators in proven best practices to enhance their curriculum and instruction, and inform educators on how to most effectively use our products and the data they generate to improve student achievement.Our content has been organized into beginning, advanced, and special topics that can be delivered over time allowing educators to integrate best practices into the classroom and assimilate information as they need it.We offer several delivery options to meet specific customer needs and constraints including: (i) online self-study, (ii) online webinars conducted by a Renaissance implementation specialist using the web and a telephone, (iii) full-day professional development seminars, (iv) consulting provided on an on-site or remote basis, (v) implementation coaching in which the educator is paired with one of our specialists for implementation support, generally over an entire school year, (vi) multi-day training of trainer events, (vii) large training events like our regional symposiums, and (viii) program management services to assist in monitoring and guiding the implementation of our products to ensure high levels of fidelity and effectiveness. Our training and professional development services can be accessed online through the Renaissance Training Center, which is the gateway to all of our professional development services.Customers can access online self-study content or webinars as well as register for regional symposiums. School Improvement Models. Our professional services staff work with educators at the school and/or district level to integrate use of our assessment and practice products into a comprehensive goal-driven strategy for school improvement.The SetPoint school improvement model is a collaboration between Renaissance Learning and JBHM Education Group to assist the nation’s lowest performing schools with a transformational model that initiates substantial changes to the school schedule, curriculum, and procedures under a new principal, with emphasis on increased academic learning time, improved teacher effectiveness, and increased professional support over a period of one or more years.Renaissance School Improvementmodelis targeted to all schools that want to improve overall student performance and school culture through improved use of data, effective integration of 1:1 computing options, increased academic learning time and providing effective practice.Both school improvement models are driven by a DEEP (Developing Enduring Excellence through Partnership) Capacity plan that outlines a multi-year strategy with specific goals and benchmarks. Educational Hardware NEO Laptops are rugged, portable, easy-to-use, low total-cost-of-ownership computing devices that can operate up to 700 hours on a single set of AA batteries.NEOs are designed specifically for use in K-12 schools and are particularly well suited to building keyboarding skills and facilitating writing practice in a classroom setting.Students in Renaissance Place schools can use the NEO 2 to take Accelerated Reader quizzes, practice their math facts using MathFacts in a Flash, and score Accelerated Math assignments. NEOs run a variety of curriculum-specific software focused on skills improvement and real-time formative assessment in writing, language arts, keyboarding, technology literacy, and special needs.NEOs also offer classroom management tools to help educators maximize academic learning time in their classrooms. 2Know! Classroom Response Systemis an interactive system that encourages student classroom participation and helps teachers obtain instantaneous feedback that can be used to quickly assess student comprehension and performance.The system integrates easily with interactive whiteboards, employs state-of-the-art radio frequency technology allowing wireless communication between students’ response devices and Renaissance Learning software such as MathFacts in a Flash and Accelerated Math.Educators can use the system and the large amount of available assessment content for quizzes, tests, surveys and exercises while encouraging increased classroom participation and saving time through automatic real-time scoring. 5 Index Product Development We believe that continued substantial investment in product development is required to remain competitive and grow in the educational marketplace.We invest continuously in the development of new products and services, enhancement of existing products and services, development of new content for existing products, development of tools to increase the efficiency of product development, and scientific research that: generates concepts for new products and services, validates the efficacy of our existing products and services and provides useful feedback for improvement of new and existing products and services.Further, we conduct research on best practices, perform field validation of techniques, publish internally generated as well as third party research, and gather information to guide the development of new and improved products. For the years ended December31, 2010, 2009, and 2008, our development expenses were $16.4 million, $16.5 million and $17.4 million, respectively (excluding capitalized amounts of $0.1 million, $0.0 million and $0.1 million, respectively). Selling and Marketing We market our educational products and services to teachers, school librarians, principals, entire schools, school district personnel, and state departments of education as well as internationally through our United Kingdom sales office and distributors.Our sales and marketing strategy consists of direct marketing to potential and existing customers and relationship selling through a dual sales channel encompassing both a telesales organization primarily designed for school level sales and a field sales team focused on multiple schools or district wide sales.We use a variety of lead-generating techniques, including trade shows, forums, road shows, advertisements in educational publications, direct mail, websites, and referrals. We utilize reseller channels to sell our software and hardware products. Currently, approximately 4% of our orders are made through resellers. We have resale arrangements with various book dealers and book publishers that sell our software products to their customers, the end-users. Resellers of our software do not stock any product; rather they sell software subscriptions or other electronically delivered content to their customers. We provide the subscription-based software to the end-user and recognize the related revenue over the period of the subscription. For other electronic content, we provide the product keys to the end-user customer, which allow for immediate download and recognize the revenue when we provide the key. Some of our hardware products are also distributed by various third-party resellers. We recognize the revenue from hardware sales when we deliver the hardware to these resellers. We offer only limited return and stock exchange rights to our hardware resellers. Stock returns and exchanges are generally limited to 60 days, require the payment of a restocking fee, and must be accompanied by a new order for at least the same dollar amount. We accrue a provision for reseller stock returns, price protection, and exchanges when we ship the hardware to the reseller, however, due to the terms of our agreements with our hardware resellers and the low incidence of actual returns we have historically experienced, the amount is not currently, and has not historically, been significant. Part of our distribution strategy is to develop cross-marketing arrangements with third-party firms, which sell non-competing products into the education market. We have formed strategic alliances with book distributors, publishers, and other organizations in the pre-K-12 market to develop additional new product opportunities and to enhance the channels available to sell and distribute our products.These alliances take several forms.For example, we offer Accelerated Reader quizzes and Accelerated Math software libraries aligned to popular textbook series and other curriculum materials.We also have other arrangements in which we have aligned our products to work with and/or complement other educational materials. 6 Index The seasonality of customer ordering patterns has increased as a result of our subscription-based software strategy. Compared to orders for non-subscription-based offerings, customer orders of our subscription-based offerings tend to more closely follow school budgeting cycles, resulting in a more seasonal order pattern weighted to the second and, even more so, third calendar quarters. Currently about 20% of our subscriptions have renewal dates in the second quarter and about 60% of our subscriptions have renewal dates in the third quarter.Also, after customers convert to the Enterprise version, they no longer order reading quizzes and math libraries, since access to this content is included in their subscription. Historically, our customers have ordered more of this content in the first and fourth quarters. The combined effect is that a much greater proportion of a year’s orders are expected in the second quarter and, to an even greater extent, in the third quarter. Currently, we receive about 25% of our orders in the second quarter and about 40% in the third quarter. Since all content is included with our subscription-based Enterprise products; transitioning our customer base to subscription-based software can adversely impact orders for add-on reading quizzes and math libraries by causing customers who own our software under perpetual-license agreements to delay purchases of add-on content if they are contemplating converting to our Enterprise version. Additionally, our subscription-based products are often sold at the school district level. District level sales tend to be more complex, have a longer sales cycle, and are typically for a larger dollar amount than sales made to individual schools. Orders from district sales are more uneven and more difficult to accurately predict than individual school-level sales and; therefore, the timing of large district sales can significantly impact quarterly order levels. As the transition to subscription-based products has progressed, we have built substantial balances of deferred subscription revenue. Since this deferred revenue is recognized ratably over the subscription period (generally twelve months), it reduces the volatility of our reported revenue and revenues in a given period are not necessarily indicative of the orders placed by our customers for our products and services during the same period. Production A growing number of customers who purchase our software elect to have us host it in our data center, thus giving them access to our products directly from our data center servers through the internet.Our software products are also distributed on CD-ROM.Bulk CD-ROM duplication is performed by third-party contractors.We produce order-specific and smaller batches of CD-ROMs at our distribution facility.Accelerated Reader quizzes and Accelerated Math libraries can be purchased and downloaded from our website and selected patches and software updates are available for download on our website as well. Our NEO laptops, the 2Know! response system and our AccelScan scanners are produced to our specifications by third-party contract manufacturers, some of which are located outside of the United States.Other related products, including videotapes, books, graphics, and motivational items, are produced by third-party vendors. Competition The educational technology and professional development markets in which we operate are very competitive and fragmented.We compete with many other companies offering educational software products, computing devices, interactive response systems, professional development, and technology consulting services to schools.Education continues to emerge as a major global industry and potential competitors, including large hardware manufacturers, software developers, educational publishers, and consulting firms, may enter or increase their focus on the schools market, resulting in greater competition for us.In addition, we compete against other more traditional methods of education, training, and testing, including pencil and paper testing. As we enter into new markets, existing competitors could increase the barriers to entering these markets by driving prices lower or enhancing their products.Success in selling our established products and services may cause competitors to focus on us in their marketing efforts thereby increasing direct competition.There can be no assurance that we will continue to be able to market our products and services successfully or compete effectively in the educational marketplace. 7 Index Intellectual Property We regard certain of our technologies as proprietary and rely primarily on a combination of patent, copyright, trademark, and trade secret laws, and non-disclosure agreements to establish and protect our intellectual property rights.We employ serialization techniques to prevent unauthorized installation of our software products and related content.There can be no assurance that the steps taken by us to protect our rights will adequately prevent and deter misappropriation.In addition, while we do not believe that our products, trademarks or other proprietary rights infringe upon the proprietary rights of third parties, there can be no assurance that a third party will not make a contrary assertion.The cost of responding tosuch assertions can be material, regardless of whether an assertion is validated.The software publishing industry has tradi­tionally experienced widespread unauthorized reproduction of products in violation of intellectual property rights.Such activity is difficult to detect and legal proceedings to enforce intellectual property rights are often burden­some and involve a high degree of uncertainty and costs.There can be no assurance that our software products and content will not experience unauthorized reproduction, which would have a material adverse effect on our business, financial condition, and results of operations. Employees As of February 1, 2011, we had 893 full-time and part-time employees.We believe our relations with employees are good.None of our employees is represented by a union or subject to collective bargaining agreements. Backlog As of December 31, 2010 and 2009, we had backlogs, consisting of open orders and deferred revenue that aggregated approximately $72.0 million and $60.1 million, respectively.The deferred revenue is primarily related to software subscriptions, software support agreements, application hosting, technology consulting, and professional development and was $71.8 million and $59.5 million at December 31, 2010 and 2009, respectively.We expect to realize nearly the entire backlog in 2011 except for $7.1 million, which is reflected as non-current deferred revenue on our balance sheet. Forward-Looking Statements In accordance with the Private Securities Litigation Reform Act of 1995, we can obtain a “safe-harbor” for forward-looking statements by identifying those statements and by accompanying those statements with cautionary statements, which identify factors that could cause actual results to differ materially from those in the forward-looking statements.Accordingly, the following information contains or may contain forward-looking statements:(1) information included or incorporated by reference in this Annual Report on Form 10-K, including, without limitation, statements made under “Item 1-Business” and “Item 7-Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and (2) statements with respect to growth initiatives, growth prospects, projected sales, revenues, earnings and costs, and product development schedules and plans, and management’s expectations regarding orders and financial results for future periods included or incorporated by reference in our Annual Report in Form 10-K or in our future filings with the SEC or contained in written material, releases and oral statements issued by us, or on our behalf.Our actual results may differ materially from those contained in the forward-looking statements identified above.Factors, which may cause such a difference to occur, include, but are not limited to, the factors listed in “Item 1A-Risk Factors." 8 Index EXECUTIVE OFFICERS OF THE REGISTRANT Name and Age of Officer Office Judith Ames Paul Age 64 Ms. Paul is the co-founder of the company and has been vice-chairman of the board of directors since July 2010.From 1986 until July 2001, from August 2002 until July 2003, and again from February 2006 until July 2010, Ms. Paul served as chairman of the board, and from July 2001 until August 2002, and again from July 2003 until February 2006, Ms. Paul served as co-chairman with Mr. Paul.Ms. Paul has been a director since 1986.Ms. Paul acts as our spokesperson and is a leading teacher advocate.Ms. Paul holds a bachelor’s degree in elementary education from the University of Illinois.Judith Paul is Terrance Paul’s wife. Terrance D. Paul Age 64 Mr. Paul is the co-founder of the company and has been chairman of the board of directors since July 2010.From February 2006 to July 2010, and again from August 2002 until July 2003, Mr. Paul served as our chief executive officer.From February 2006 to April 2006, Mr. Paul also served as our president.From July 1996 until July 2001, Mr. Paul served as vice chairman of the board and from July 2001 until August 2002, and again from July 2003 until February 2006, Mr. Paul served as co-chairman with Ms. Paul.Mr. Paul has been a director since 1986.Mr. Paul is the principal inventor of the LENA System and co-founder of the non-profit LENA Foundation, whose mission is to develop advanced technology for the early screening, research and treatment of language delays and disorders in young children.Mr. Paul holds a law degree from the University of Illinois and an MBA from Bradley University.Terrance Paul is Judith Paul’s husband. Glenn R. James Age 52 Mr. James has been our chief executive officer since July 2010.From March 2008 to July 2010, Mr. James served as a principal in Technology Consulting Corporation.From March 2004 to March 2008, Mr. James served as division president and general manager for Unisys Corporation, a worldwide information technology company.From July 1984 to March 2004, Mr. James was employed by Deloitte Consulting, 11 years of which he served as a partner.Mr. James has a BA degree from the University of Colorado, Boulder and an MBA from The Wharton School, University of Pennsylvania. Steven A. Schmidt Age 56 Mr.Schmidt has been our president and chief operating officer since April 2006.From November 2005 until January 2006, he served as our senior vice president, administration and operations. From July 2003 to November 2005, Mr. Schmidt served as our executive vice president. From August 1999 until November 2004, he served as our chief financial officer and secretary, and from August 1999 until July 2003, he also served as a vice president.Mr.Schmidt holds a bachelor’s degree in accountancy from the University of Wisconsin-La Crosse, and is a certified public accountant. Mary T. Minch Age 44 Ms. Minch has been our chief financial officer and secretary since November 2004 and has served as executive vice president – finance since November 2009.From January 2007 to November 2009, Ms. Minch served as our senior vice president – finance, and from December 2003 to January 2007, Ms. Minch served as our vice president – finance.From February 2003 to December 2003, Ms. Minch held the position of North American division controller for Stora Enso North American Corp., a forest product company whose parent company acquired Consolidated Papers, Inc.From October 2000 to February 2003, she served as controller-magazine papers at Stora Enso North American Corp. Ms. Minch holds bachelor's degrees in managerial accounting and finance from the University of Wisconsin-Stevens Point and a master's degree from the University of Wisconsin-Oshkosh, and is a certified public accountant. 9 Index Paula K. O’Gorman Age 46 Ms. O’Gorman has been our senior vice president – educational products since January 2011.From April 2008 to January 2011, Ms. O’Gorman has been our senior vice president – research & development.From May 2004 to April 2008, Ms. O’Gorman served as the vice president – content development.From June 1999 to May 2004, Ms. O’Gorman held the position of general manager.Ms. O’Gorman holds a bachelor’s of science degree from the University of Minnesota. Mark W. Petersen Age 49 Mr. Petersen has been our senior vice president – strategy and business development since January 2011.From January 2007 to January 2011, Mr. Petersen has been our senior vice president – product management.From February 2006 to January 2007, Mr. Petersen held the position of vice president – product line management.From November 2005 to February 2006, Mr. Petersen served as vice president – development.From September 2004 to November 2005, Mr. Petersen was the vice president – product development.From July 2003 to September 2004, Mr. Petersen held the position of vice president – product management & research.From April 2002 to July 2003, Mr. Petersen served as vice president – product management.From February 2000 to April 2002, Mr. Petersen was the director of product management.From August 1999 to February 2000, Mr. Petersen served as senior product marketing manager.From May 1998 to August 1999, Mr. Petersen held the position of product marketing manager.Mr. Petersen holds a bachelor’s degree from the University of Wisconsin – Oshkosh. Marian L. Staton Age 62 Ms. Staton has been our executive vice president – sales since November 2009.From June 2006 to November 2009, Ms. Staton served as the senior vice president – sales.From May 2005 to June 2006, Ms. Staton held the position of vice president – sales central region.From August 2001 to May 2005, Ms. Staton was a district sales representative.From January 2001 to August 2001, Ms. Staton was a regional sales director.From August 1999 to January 2001, Ms. Staton served as the coordinator – library services.From June 1997 to August 1999, Ms. Staton held the position of reading Renaissance consultant.From July 1996 to June 1997, Ms. Staton served as an associate Renaissance consultant.Ms. Staton holds a bachelor’s of science degree from Texas Tech University, a master’s in education degree from West Texas A&M University and a library endorsement from West Texas A&M University. Mark R. Swanson Age 46 Mr. Swanson has been our chief technology officer since December 2008.From November 2005 to December 2008, Mr. Swanson served as the senior vice president – research & development.From July 2004 to November 2005, Mr. Swanson held the position of vice president – advanced technology group.From August 2002 to July 2004, Mr. Swanson was our vice president – chief technology officer.From August 1995 to August 2002, Mr. Swanson served as the vice president – software engineering.From September 1992 to August 1995, Mr. Swanson held the position of software engineering manager. 10 Index Roy E. Truby Age 71 Mr. Truby has been our senior vice president – state & federal programs since June 2007.Prior to his employment with the Company, Mr. Truby served as a visiting scholar for the University of Idaho where he taught public policy, as well as an ambassador for the National Center for Education Statistics and research organization Westat to chief state school officers and large urban school district superintendents, advising on National Assessment of Educational Progress and assessment issues.From 1989 to 2002, Mr. Truby served as the executive director of the National Assessment Governing Board, which has policy direction over National Assessment of Educational Progress (NAEP), often referred to as The Nation’s Report Card.Mr. Truby has held positions as state school superintendent for Idaho and West Virginia and is the only person to serve as both elected and appointed chief state school officer in two different states.He also served as district superintendent in Greenville County, South Carolina, that state’s largest school district. Mr. Truby holds a bachelor’s degree and a master’s degree from Indiana University, and an Ed.D. in school administration from the University of Idaho and has taught students in junior high through graduate school, including courses in school law, school finance, and superintendency. The term of office of each executive officer is from one annual meeting of the board of directors until the next annual meeting of the board of directors or until a successor has been duly elected and qualified or until his or her death or until he or she resigns or has been removed from office. There are no arrangements or understandings between any of our executive officers and any other person (not an officer or director of the company acting as such) pursuant to which any of the executive officers were selected as an officer of the company. Item 1A.Risk Factors Reliance on Single Product Line.Our Accelerated Reader software accounts for approximately 40% of our orders.In addition, services related to Accelerated Reader account for approximately 10% of our orders.An overall decline in sales of Accelerated Reader or related services would have a material adverse effect on our business, financial condition, and results of operations. Geographic Concentration of Sales.A substantial portion of our sales is concentrated in California and Texas, which together made up about a fourth of our orders in 2010.If large numbers of schools or a district or districts controlling a large number of schools in such states were to discontinue purchasing our products and services, our business, financial condition, and results of operations would be materially adversely affected. Dependence on Educational Institutions and Government Funding.Substantially all of our revenue is derived from sales to educational institutions, individual educators, and their other suppliers, which are heavily dependent on federal, state, and local government funding. In addition, the school appropriations process is often slow, unpredictable and subject to many factors outside of our control. Budget cuts, curtailments, delays, changes in leadership, shifts in priorities or general reductions in funding could reduce or delay our revenues. Funding difficulties experienced by schools, which have been exacerbated by the recent economic downturn and state budget deficits, could also slow or reduce purchases, which in turn could materially harm our business. Our business may be adversely affected by changes in state educational funding, resulting from changes in legislation, both at the federal and state levels, changes in the state procurement process, changes in government leadership, emergence of other priorities and changes in the condition of the local, state or U.S. economy. Moreover, future reductions in federal funding and the state and local tax bases could create an unfavorable environment, leading to budget shortfalls resulting in a decrease in educational funding. Any decreased funding for schools may harm our recurring and new business materially if our customers are not able to find and obtain alternative sources of funding. 11 Index Alignment with Government Initiatives. If our products and services are not aligned with government sponsored education initiatives, or such initiatives do not endorse, or do not complement, the principles and methodologies underlying and associated with our products and services, demand for our products and services could decline. Philosophical Opposition to our Products and Services may Reduce Demand for our Products and Services and Harm our Reputation.Our products support all teaching methods and curricula by focusing on continuous feedback, increased student practice of essential skills, and demonstrated product effectiveness through measurable results.Certain educators, academics, politicians, and theorists, however, advocate philosophies of instruction that can lead them to oppose certain educational products or services.These philosophies can include, but are not limited to, opposition to standardized testing or over-reliance on the same; opposition to computers or motivational techniques; and narrow focus on particular types of direct instruction. Such philosophical opposition to our products and services may result in the spread of negative views toward our product and services through traditional media, social networking, and the internet, which could result in reduced demand for our products and services. Customer Perception of Products and Services. Our customers’ perception of our products and services is dependent upon the achievement of positive results in customer schools. We provide our customers with implementation assistance, telephone support and professional development, and offer certification to schools and classrooms that employ best practices. If customers do not achieve positive results with our products and services, or do not receive the level of support that they expect, the reputation of our company and our products and services may suffer, which could result in a decline in our revenues. Dependence on Continued Product Development. The educational technology and services markets in which we compete are characterized by evolving industry standards, frequent product introductions, and sudden technological change.Our future success depends, to a significant extent, on a number of factors, including our ability to enhance our existing products, develop and successfully introduce new products in a timely fashion, and respond quickly and cost effectively to technological change, including: shifts in operating systems, hardware platforms, programming languages, alternative delivery systems, the internet and other uncertainties.There can be no assurance that new products will be as well received as our established products, particularly since they may require technology and/or resources not generally available in all schools.We attempt to maintain high standards for the demonstrated academic effectiveness of our products.Our adherence to these standards could delay or inhibit the introduction of new products.Moreover, there can be no assurance that our products will not be rendered obsolete or that we will have sufficient resources to make the necessary investments or be able to develop and market the products required to maintain our competitive position. Success of Product Strategy. A key component of our product strategy is to convert our customer base from perpetually-licensed, locally-installed versions of our products to subscription-based versions of our products which are hosted in our data center and accessed over the internet.If we are unsuccessful in the execution of this strategy, we will incur significant additional costs and may lose customers, which would have an adverse effect on our business. Technology Which we are Dependent upon May not Continue to be Available. Licensed technology may be embedded in our products, or be used to deliver products and services to our customers. Such technology may not continue to be available to us on commercially reasonable terms, or even at all. Additionally, third parties may claim that these technologies infringe upon or violate third party proprietary rights. These types of claims, regardless of the outcome, may be costly to defend and may divert management’s efforts and resources. We Use the Internet Extensively, and Federal or State Governments May Adopt Laws That Could Expose Us to Substantial Liability or Taxation in Connection With These Activities. As a result of increasing usage of the Internet, federal and state governments may adopt additional laws regarding commercial online services, the Internet, user privacy, intellectual property rights, content, and taxation of online communications. Laws directly applicable to online commerce or Internet communications are becoming more prevalent and could expose us to substantial liability. Furthermore, various proposals at the federal, state, and local levels could impose additional taxes on Internet sales. New laws and additional taxes may decrease Internet use or increase the costs thereof, and adversely affect the success of our online business. 12 Index We Could Experience System Failures, Software Errors or Capacity Constraints, Any of Which Would Cause Interruptions in the Delivery of Electronic Products and Services to Customers and May Cause us to Lose Customers. Any significant delays, disruptions, or failures in the systems, or errors in the software, that we use for the technology-based component of our products, as well as for internal operations, could harm our business materially. We have occasionally suffered computer and telecommunication outages or related problems in the past. The growth of our customer base could strain our systems in the future and magnify the consequences of any computer and telecommunications problems that we may experience. Many of the systems that we use to deliver our services to customers are located in a single facility. Although we have a disaster recovery plan, it is reasonably likely that a disaster at our main data center would result in a significant disruption of services we provide to our customers. In addition, our products could be affected by failures associated with third party providers or by failures of third party technology used in our products, and we may have no control over remedying these failures. Any failures or problems with our systems or software could force us to incur significant costs to remedy the failure or problem, decrease customer demand for our products, tarnish our reputation or harm our business materially. We Face Security Risks That Could Compromise the Privacy of Our Customers. Our systems and websites face risks such as unauthorized access attempts by hackers, denial of service attacks, computer viruses, unintentional data disclosure and other disruptive problems. Although we have extensive security safeguards in place, no system can be completely safe from malicious attacks. Security breaches or problems could lead to misappropriation of our customers’ information, our websites, our intellectual property and other rights, as well as disruption in the use of our systems and websites. Any security breach related to our systems could tarnish our reputation and expose us to damages and litigation. We also may incur significant costs to maintain our security precautions or to correct problems caused by security breaches. These disruptions and interruptions could harm our business materially. If Either our Corporate Headquarters or Distribution Center are Damaged or Destroyed, we Could Experience Significant Disruption of Our Business. Our corporate headquarters, data center and the majority of our sales, customer support, marketing, and administrative operations are located in a single facility in Wisconsin. We store and distribute the majority of our hardware and printed materials in another facility in Wisconsin. In the event that either of these facilities are damaged or destroyed, our business would experience substantial disruption and there would be delays in the recovery of our data center, difficulties in providing services to our customers, the inability to take new orders for a period of time, and delays in shipping hardware and printed products to our customers. Our customers often make purchasing decisions very close to the beginning of the school year, and any delivery delays at that time of the year in particular could cause our customers to turn to competitors for products that they need immediately. Although we maintain adequate property insurance and business interruption insurance, the loss of customers could have a long-term, detrimental impact on our reputation and business. Reliance on Statistical Studies to Demonstrate Effectiveness of our Products and Services. We rely on statistical studies to demonstrate that our products and related services improve student achievement. We believe that these studies accurately reflect the performance of our products. These studies, however, involve the following risks: (i) the sample sizes used in our studies may yield results that are not representative of the general population of students who use our products;(ii) the methods used to gather the information upon which these studies are based depend on cooperation from students and other participants, and inaccurate or incomplete responses could distort results;(iii) schools studying the effectiveness of our products may apply different methodologies and data collection techniques, making results difficult to aggregate and compare;(iv) we facilitate the collection and analysis of data for some of these studies; and (v) we hire researchers to aggregate and present the results of some of these studies and, in some cases, to conduct the studies. There is growing demand in the education market for research and studies to demonstrate the effectiveness of educational programs and products.Our selling and marketing efforts, as well as our reputation, could be adversely impacted if the public, including our existing and potential customers, is not convinced that the product effectiveness is supported by the studies. 13 Index Limited Protection of Intellectual Property and Proprietary Rights.We regard certain of our technologies as proprietary and rely primarily on a combination of patent, copyright, trademark and trade secret laws and employee non-disclosure agreements to establish and protect our intellectual property rights.We also employ serialization techniques to prevent unauthorized installation of our software products and related content.There can be no assurance that the steps taken by us to protect our rights will be adequate to prevent or deter misappropriation or infringement.In addition, while we do not believe that our products, trademarks or other proprietary rights infringe upon the proprietary rights of third parties, there can be no assurance that a third party will not make a contrary assertion.The cost of responding tosuch assertions can be material, regardless of whether an assertion is validated.The software publishing industry has tradi­tionally experienced widespread unauthorized reproduction of products in violation of intellectual property rights.Such activity is difficult to detect and legal proceedings to enforce intellectual property rights are often burden­some and involve a high degree of uncertainty and costs.There can be no assurance that our software products and the content will not experience unauthorized reproduction and distribution, which would have a material adverse effect on our business, financial condition, and results of operations. We may not be Successful in Selling our Products and Services through new Sales and Distribution Channels or into New Markets, Which may Limit our Growth.Our selling and marketing strategy includes the development of new sales and distribution channels. There can be no assurance that we will be successful in entering new markets and developing new sales and distribution channels. Risks of International Operations.Doing business in international markets is subject to a number of risks, including among others: acceptance by foreign educational systems of our approach to educational products; lack of existing customer base; unexpected changes in regulatory requirements; potentially adverse tax consequences; tariffs and other trade barriers; difficulties in staffing and managing foreign operations; changing economic conditions; exposure to different legal standards (particularly with respect to intellectual property); burdens of complying with a variety of foreign laws; and fluctuations in currency exchange rates.If any of these risks were to materialize, our business, financial condition, and results of operations could be adversely affected. Highly Competitive Industry. The educational technology and professional development markets in which we operate are very competitive and fragmented.We compete with other companies offering educational software products, computing devices, interactive response systems, professional development, and technology consulting services to schools.Education continues to emerge as a major global industry and potential competitors, including large hardware manufacturers, software developers, educational publishers, and consulting firms, may enter or increase their focus on the schools market, resulting in greater competition for us.In addition, we compete against more traditional methods of education, training, and testing, including pencil and paper testing. As we enter into new markets, existing competitors could increase the barriers to entry by driving prices lower or making modifications to enhance their products. Success in selling our established products and services may cause competitors to focus on us in their marketing efforts thereby increasing direct competition.There can be no assurance that we will continue to be able to market our products successfully or compete effectively in the educational marketplace. Dependence on Key Personnel.Our success depends to a significant extent upon the continued active participation of certain key members of management.We have an employment agreement with our CEO. We do not have employment agreements with other key personnel and have no current intention of entering into any such employment agreements.The loss of the services of key personnel could have a material adverse effect on our business, financial condition, and results of operations. Ability to Attract and Retain Qualified Personnel.Our future success will depend, in part, upon our continuing ability to retain the employees, including senior management personnel, who have assisted in the development and marketing of our products and to attract and retain qualified employees trained in computer technology, sales, marketing, finance, and other disciplines to enhance our product offerings and broaden our operations.There can be no assurance that we will continue to be able to attract and retain such personnel.The failure to attract or retain the necessary personnel would have amaterial adverse effect on our business, financial condition, and results of operations. 14 Index Fluctuations in Quarterly Performance.The transition to subscription-based products has increased the seasonality of customer ordering patterns. Compared to orders for non-subscription-based offerings, customer orders of our subscription-based offerings tend to more closely follow school budgeting cycles, resulting in a more seasonal order pattern weighted to the second and, even more so, third calendar quarters. As the transition to subscription-based products has progressed, we have built substantial balances of deferred subscription revenue. Since this deferred revenue is recognized ratably over the subscription period (generally twelve months), it reduces the volatility of our reported revenue and revenues in a given period are not necessarily indicative of the orders placed by our customers for our products and services during the same period. Our overall gross margins also fluctuate based upon the mix of software, hardware, and service sales. We realize higher margins on our software product sales than our hardware and service sales.Some of our revenues tend to be seasonal due to annual school budget cycles, customer preferences as to when products and services are delivered and the timing of our larger professional development events, resulting in seasonal variations in margins. In addition, our results can also be affected by: · delays in the development and/or shipment of new products; · the closing of large contract sales, such as those to school districts; · changes in educational funding which can have a significant effect on quarterly results because customers may hold back orders in anticipation of funding or spend funds to meet defined funding deadlines; · the release of new products for which orders have been building for a period of time; · charges related to acquisitions and divestitures, including related expenses, the write-off of in-process research and development, the amortization of intangible assets, asset impairments and similar items; · charges related to obsolete or impaired tangible assets, intangible assets, goodwill, capitalized software development costs and similar items; · supply-chain issues such as manufacturing problems, delivery delays, component shortages, strikes or quality issues; · expenses related to product development and marketing initiatives; and · seasonal variability of product support costs. Share Price Volatility.Numerous factors, many of which are beyond our control, may cause the market price of our common stock to fluctuate significantly.These factors include announcements of technological innovations and/or new products by us and our competi­tors, earnings releases and other announcements by us and our competitors, expectations regarding government funding levels for education, market conditions in the industry, announcements by us of significant acquisitions and/or divestitures, and the general state of the securities markets.The market price of our common stock may decline significantly if we fail to meet our forecasts, if any, or the published earnings estimates of analysts and others.In addition, quarterly fluctuations of our results of operations as described above may cause a significant variation in the market price of our common stock. War, Acts of War and Terrorism.Delays and reductions in purchases of our products and services may occur as a result of war, acts of war and terrorism, and the related impacts, including a reduction of funds available to our customers to purchase our products and services and disruptions in our ability to develop, produce and distribute products and services to our customers.These events would have a material adverse effect on our business, financial condition, and results of operations. 15 Index Concentration of Share Ownership; Control by Principal Shareholders/Management. As of February 28, 2011, our principal shareholders, Judith Paul and Terrance Paul, our vice-chairman and chairman of the board of directors respectively, and co-founders of the company, beneficially owned approximately 54% of our outstanding common stock.As a result, these principal shareholders have the ability to control and direct our business and affairs. Shares Eligible for Future Sale.Sales of a substantial number of shares of our common stock in the public market could adversely affect the market price of the common stock.As of February 28, 2011, approximately 16 million shares of our common stock were held by “affiliates” and may be publicly sold only if registered under the Securities Act of 1933 or sold in accordance with an applicable exemption from registration, such as Rule 144.In addition, we have filed registration statements under the Securities Act of 1933 to register an aggregate of 6.0 million shares of common stock reserved for issuance under our 1997 Stock Incentive Plan and an aggregate of 500,000 shares of common stock reserved for issuance under our Employee Stock Purchase Plan (ESPP), which will, when issued in accordance with such plans, be eligible for immediate sale in the public market, subject to the Rule 144 resale limitations for affiliates.We did not offer the ESPP to our employees in 2008, 2009 or 2010 and have no intention of offering it in 2011. Cash Dividends.In the first quarter of 2010 we paid a cash dividend of $0.07 per share. In the second, third and fourth quarters of 2010 we paid a cash dividend of $0.08 per share. We also paid a special cash dividend of $2.00 per share in the fourth quarter of 2010.Our dividend policy may be affected by, among other things, our views on potential future capital requirements, including those related to research and development, creation and expansion of sales distribution channels, acquisitions, legal risks and stock repurchases.Our dividend policy may change from time to time, and we cannot provide assurance that we will continue to declare dividends at all or in any particular amounts.A change in our dividend policy could have a negative effect on the market price of our common stock. Possible Antitakeover Effects of Certain Articles and By-Laws Provisions and Provisions of Wisconsin Law.Our Amended and Restated Articles of Incorporation and Amended and Restated By-Laws, along with Wisconsin statutory law, contain provisions that could discourage potential acquisition proposals and might delay or prevent a change in control of the company.Such provisions could result in our being less attractive to a potential acquirer and could result in the shareholders receiving less for their common stock than otherwise might be available in the event of a takeover attempt. Divestitures.From time to time, we may, for any number of reasons, determine it is in our best interests and in the interests of our shareholders to discontinue or dispose of a business or product line.Divestitures involve a number of difficulties and risks, including, among others, the diversion of management time and resources and the resulting disruption to our ongoing business, impairment charges, and unanticipated costs, and liabilities.If we are unable to manage the divestiture process successfully or if we are incorrect in our assumptions regarding the costs associated with a disposition, our business, financial condition and results of operations could be adversely affected. If we Engage in Acquisitions, we may not Realize the Expected Benefits of Owning the Acquired Businesses and our Business could be Adversely Affected due to a Variety of Operational and Financial Risks. We evaluate strategic opportunities from time to time, including acquisitions.Acquisitions involve a number of difficulties and risks, including, among others: the failure to integrate personnel, technology, research and development, marketing and sales operations of the acquired company; the diversion of management time and resources and the resulting disruption to our ongoing business; the potential loss of the acquired company’s customers, as well as our own; and unanticipated costs and liabilities.Integration processes require significant time and resources, and we may not be able to manage the process successfully.If customers of the acquired company, or our customers, are uncertain about our ability to operate on a combined basis with the acquired company, they could delay or cancel orders for products and services.Moreover, we may not successfully evaluate or utilize the acquired technology or accurately forecast the financial impact of an acquisition transaction. If we fail to integrate an acquired company or business successfully, our business, financial condition, and results of operations could be adversely affected, including the potential need to record charges for the impairment of goodwill and other intangibles. 16 Index Climate change could adversely affect our operations and financial results.The long-term effects of climate change on the global economy in general or the information technology industry in particular are unclear. Environmental regulations or changes in the supply, demand or available sources of energy may affect the availability or cost of goods and services necessary to run our business. New regulations may require us to find alternative compliant and cost-effective methods of distributing our products and services. Our hardware and software products may experience quality or supply problems.We outsource substantially all of our hardware finished goods assembly to contract manufacturers, some of which are located in Asia. We depend on these manufacturers to produce sufficient volumes of our finished products in a timely fashion, at satisfactory quality and cost levels. If our manufacturers fail to produce quality finished products on time, at expected cost targets and in sufficient quantities, or if any of our products are found to raise environmental, health or safety concerns, our reputation and operating results would suffer. Item 1B.Unresolved Staff Comments None. Item2.Properties Our corporate headquarters is located in Wisconsin Rapids, Wisconsin, in a 125,000 square foot facility owned by us, which was constructed in 1996.We lease various other office and warehouse space. We believe our facilities are adequate to support our operations for the foreseeable future. Item 3.Legal Proceedings We are subject to various claims and proceedings covering a wide range of matters that arise in the ordinary course of our business activities.We believe that any liability that may ultimately arise from the resolution of these matters will not have a material adverse effect on our financial position, results of operations or shareholders’ equity. Item 4.Reserved PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is traded under the symbol “RLRN” on The NASDAQ Global Select Market®.Information regarding the market prices of our common stock may be found in Note 14 of the Notes to Consolidated Financial Statements. Holders As of February 28, 2011, there were 712 record holders of our common stock. Historical Dividends In the first quarter of 2010 we paid a cash dividend of $0.07 per share. In the second, third and fourth quarters of 2010 we paid a cash dividend of $0.08 per share. We also paid a special cash dividend of $2.00 per share in the fourth quarter of 2010. In each of the four quarters of 2009, we paid a cash dividend of $0.07 per share. We intend to continue to pay quarterly cash dividends, subject to capital availability and a determination that cash dividends continue to be in the best interests of the company and our shareholders. Our Board of Directors also considers several additional factors when declaring dividends, including: (1) the company’s financial statements as of the most recent practicable date; (2) the expected cash costs to deliver the products and services sold and recorded as deferred revenue; (3) the company’s ability to provide the products and services underlying the amounts recorded as deferred revenue; (4) the likelihood of recognizing amounts recorded as deferred revenue as net sales based on the company’s historical experience and most recent projections; (5) the short time period over which such recognition has historically occurred and is expected to occur; and (6) other information, opinions, reports and statements prepared and presented by the company’s officers and employees about the company’s business, operations and financial condition. 17 Index Equity Compensation Plans Information regarding our equity compensation plans may be found in Item 12 of this 2010 Annual Report on Form 10-K and in Note 11 of the Notes to Consolidated Financial Statements. Performance Graph The following graph compares the total shareholder return on our common stock for the five-year period from December 31, 2005 through December 31, 2010 with that of the NASDAQ Composite Index and a peer group index constructed by us.The companies included in our peer group index are The Princeton Review, Inc. (REVU), School Specialty, Inc. (SCHS), Scientific Learning, Corp. (SCIL), and K12, Inc. (LRN). The total return calculations set forth below assume $100 invested on December 31, 2005 with reinvestment of dividends into additional shares of the same class of securities at the frequency with which dividends were paid on such securities through December 31, 2010.The stock performance shown in the graph below should not be considered indicative of potential future stock price performance. Cumulative Return 12/05 12/06 12/07 12/08 12/09 12/10 Renaissance Learning, Inc. NASDAQ Composite Peer Group 18 Index Recent Sales of Unregistered Securities There were no sales of unregistered securities during the year ended December 31, 2010. Changes in Securities, Use of Proceeds and Issuer Purchases of Equity Securities On April 17, 2002, our Board of Directors authorized a repurchase program, which provides for the repurchase of up to 5.0 million shares of our common stock.On February 9, 2005, our Board of Directors authorized the repurchase of an additional 3.0 million shares under the stock repurchase program.On February 6, 2008, our Board of Directors authorized the repurchase of an additional 1.0 million shares under the stock repurchase program. No time limit was placed on the duration of the repurchase program, nor is there any dollar limit on the program.We repurchase shares on the open market as well as from employees who elect to surrender restricted shares at the time of vesting to pay their payroll withholding taxes.Repurchased shares will become treasury shares and may be used for equity compensation plans, stock-based employee benefit plans and for other general corporate purposes. The following table shows information relating to the repurchase of shares of our common stock during the three months ended December 31, 2010: Period Total Number ofShares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs October 1-31 $ November 1-30 December 1-31 - - - Total $ 19 Index Item 6.Selected Financial Data SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA Year Ended December 31, (In thousands, except per share amounts) Consolidated Income Statement Data Net sales: Products $ Services Total net sales Cost of sales: Products Services Total cost of sales Gross profit Operating expenses: Product development Selling and marketing General and administrative Impairment of goodwill and intangible assets - Total operating expenses Operating income (loss) ) Other, net Income (loss) before income taxes ) Income taxes Net income (loss) $ $ $ ) $ $ Earnings (loss) per share: Basic and diluted: $ $ $ ) $ $ Cash dividends declared per share $
